Exhibit 10.19.1

Confidential & Proprietary

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

AMENDMENT No.1

TO THE MASTER SERVICES AGREEMENT

BETWEEN

UPS SUPPLY CHAIN SOLUTIONS, INC.

And

ENDO PHARMACEUTICALS INC.

This Amendment No. 1, effective February 1, 2012 (“Amendment”), to the Master
Services Agreement dated April 1, 2010, (“Agreement”) is entered into by and
between UPS Supply Chain Solutions, Inc., (“SCS”) a Delaware Corporation, having
its principal place of business at 12380 Morris Road, Alpharetta, GA 30005 and
Endo Pharmaceuticals Inc., (“Customer”) a Delaware Corporation, having its
principal place of business at 100 Endo Blvd., Chadds Ford PA, 19317.

WHEREAS, SCS and Customer wish to amend the Agreement, and more specifically
Service Schedule No. 1 for Warehouse Distribution Services “Schedule No. 1”; and

WHEREAS, it is the intent of SCS and Customer that the Agreement remain in
effect, except for the changes reflected in this Amendment.

NOW, THEREFORE, SCS and Customer agree that the terms of the Agreement are
amended as follows:

 

  1. SCS and Customer agree that in Schedule No. 1 – Warehouse Distribution
Services, all Exhibits are deleted in their entirety and replaced with the
following:

 

  2.1 Exhibit A.1 – “Statement of Work” for *** and *** Services

 

  2.2 Exhibit B.1 – “Fees” for ***

 

  2.3 Exhibit B.2 – “Fees” for *** Services

 

  2.4 Exhibit C.1 – “Operating Parameters” for ***

 

  2.5 Exhibit C.2 – “Operating Parameters” for *** Services

 

  2.6 Exhibit D.1 – “Early Termination Costs”

 

  2.7 Exhibit E.1 – “Products” for ***

 

  2.8 Exhibit E.2 – “Products” for *** Services

The above Exhibits are attached to this Amendment as reference.

 

  2. SCS and Customer agree that this Amendment is incorporated into the
Agreement and upon execution by the parties shall become part of the entire
Agreement.

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Save as otherwise expressly referred to in this Amendment the terms and
conditions of the Agreement shall apply in all other respects and remain in full
force and effect.

IN WITNESS WHEREOF, the undersigned have set their hands on the day first above
written.

 

UPS SUPPLY CHAIN SOLUTIONS, INC.     ENDO PHARMACEUTICALS INC. By:  

/s/ Matt Kristufek

    By:  

/s/ David P. Holveck

Name:  

Matt Kristufek

    Name:  

David P. Holveck

Title:  

Global Contracts Manager

    Title:  

President and Chief Executive Officer

Date:  

February 21, 2012

    Date:  

February 21, 2012

 

Page 1



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT A.1 – STATEMENT OF WORK

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

1. Specialized Handling. Hazardous Materials or Other Regulated Products will
not be accepted for handling and storage under this SOW unless a separate
service schedule expressly authorizing such has been executed by the Parties.

2. Training. SCS shall train its personnel to perform standard warehouse
logistics Services with respect to the Products. Customer shall provide SCS with
training materials and applicable reference manuals relating to any specialized
training for processes or systems to be provided to Customer under this
Statement of Work (SOW) which are different from standard warehouse logistics
services.

3. Operating Parameters. As of the Effective Date, the Facilities and warehouse
space are those as listed on Exhibit C.1 and C.2. The warehouse space within a
Facility available to Customer from time to time for the storage of the Products
shall be referred to as the “Storage Area.”

4. Hours of Operation. Facility hours of Operation for warehouse Services are
defined in the Operating Parameters. Business Day is defined as Monday through
Friday, excluding Holidays (“Business Day”). US Holidays are: Memorial Day, 4th
of July, Labor Day, Thanksgiving, Day after Thanksgiving, Christmas Day, New
Year’s Eve, New Year’s Day (“Holidays”).

5. Access to Storage Area. Only individuals authorized by SCS or Customer shall
be permitted access to the Storage Areas, provided however, that Customer must
provide SCS reasonable advance notice prior to such access, and provided
further, that any such individual must agree to comply with the security
provisions applicable to such Facility. Authorization by Customer for Customer
personnel shall be controlled through an approved access list provided to SCS by
Customer.

6. Customer Designated Contact. Customer will provide the name, job title, and
contact information, to include telephone numbers (business, cell phones,
facsimile, pager numbers, etc.) of a designated manager within Customer’s
organization to serve as continuously available liaison with SCS for
communication of all reporting and issue escalation to Customer (“Customer
Designated Contact”). If there is any change in the Designated Contact, Customer
shall promptly submit the above information to SCS by facsimile or email.

7. Equipment. SCS will provide all required general purpose equipment necessary
to perform the Services, except that any special, customized or unique equipment
needed to perform the Services shall be provided by Customer and maintained at
Customer’s sole expense.

8. Products Master File. The inventory system will be SCS’s Warehouse Management
System (WMS). Prior to the initial shipment of any Products to a Facility,
Customer will provide SCS with a master list of all Products that are to be
handled pursuant to this SOW. SCS will keep the information contained on such
list in a file in its WMS (the “Master File”). Customer will provide SCS with
the information needed to update the Master File, including all new additions to
the Products to be handled pursuant to this SOW and any changes to information
relating to Products on the Master File by a mutually agreed upon method.

9. Incoming Product Quality Assurance (“QA”). Customer is responsible for all
control over QA hold and release of Product.

10. Information System. SCS will use the Warehouse Management System (“WMS”) for
inventory management and Customer custom Services. Customer will be provided a
user ID for inquiry only access to WMS and for access to request report printing
at Customer’s location. On request, SCS has the ability to forward reports via
e-mail. If e-mail reporting is requested, any manipulation of the report data by
Customer, and subsequent reporting discrepancies caused thereby, are the
responsibility of Customer. If requested, SCS can provide additional EDI
interface capability to Customer’s systems at the Information Services Fees set
forth in Exhibit B.1 and Exhibit B.2. The cost to develop EDI will be quoted by
SCS on request. Customer will receive standard WMS reporting. If requested,
report modifications or new reports can be provided by SCS, subject to the
Information Services Fees set forth in Exhibit B.1 and Exhibit B.2.

11. Customer Service Support. SCS will provide support to Customer’s warehouse
operations as needed to facilitate the Services. For regulated products, SCS
will maintain a name and address database of all Customers’ customers. SCS
Customer service support will provide reporting to Customer.

 

Page 2



--------------------------------------------------------------------------------

Confidential & Proprietary

 

12. Product Delivery Requirements. Customer shall arrange for Products to be
delivered to the Facility in a segregated manner, free from contamination,
properly marked and packaged for handling. Any special delivery requirements are
set forth in the Work Instructions. At or prior to delivery of the Products to
any Facility, Customer shall provide to SCS a manifest indicating the Products
to be tendered for storage, with any special instructions, including but not
limited to the applicable material safety data sheets (MSDS), concerning
storage, services, accounting, segregation or any other requirements relating to
the Products.

 

13. Warehouse Services. Services to be performed pursuant to this Schedule are
as follows:

 

  13.1 Product Receipt. SCS will receive all delivered Products, including stock
from Customer’s manufacturer.

 

  13.1.1 Unloading, counting, checking and putting away of stock.

 

  13.1.2 Recording products, quantities, and lot numbers received, noting visual
damages, shortages and overages.

 

  13.1.3 Data entry of warehouse receipts into computer system.

 

  13.1.4 Special handling such as receiving unmarked cartons or breaking down
pallets or cartons on receipt is subject to an assessorial labor charge.

 

  13.1.5 Transmission of receipt transaction to Customer and stock putaway in
accordance with date expiration methodologies.

 

  13.2 Product Storage. SCS will provide storage as required in accordance with
Customer’s WI. Temperature controlled storage will be provided based on the
following guidelines:

 

  13.2.1 General warehouse: 15-30 degrees Celsius

 

  13.2.2 Vault: 15-25 degrees Celsius

 

  13.2.3 Cooler: 2-8 degrees Celsius

 

  13.2.4 Warehouse temperature and humidity will be monitored.

 

  13.2.5 SCS will track product by ***.

 

  13.3 Inventory Management.

 

  13.3.1 SCS will maintain a cycle count program in accordance with SCS’s
standard practice and agreed upon Customer’s work instructions. SCS will
maintain records of all counts taken and, if requested, provide monthly
reporting to Customer on results achieved.

 

  13.3.2 SCS will track lot number and expiration date, and identify product
receipts and orders by lot number and expiry date where applicable.

 

  13.3.3 SCS will support Customer’s product recall procedures.

 

  13.3.4 SCS can provide automatic lot selection, e.g. FIFO, shortest expiry
date, specific lot selection, as requested.

 

  13.3.5 SCS will perform physical inventory at Customer’s request: *** (***)
day advanced notice is required and Customer will be billed for the labor hours.

 

  13.4 Damaged or Expired Products. Customer will be notified of damaged or
expired Product. Damaged or expired Product will be returned to manufacturer or
sent out to an authorized destruction company. The agreement with the authorized
destruction company will be between Customer and the destruction company.

 

  13.5 Order Processing. SCS will provide pick, pack and shipping package
labeling Services.

 

  13.5.1 SCS will pick and pack carton quantities, and include bill of lading,
and if instructed by WI, include invoice.

 

Page 3



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  13.6 Product Shipment.

 

  13.6.1 Customer orders are made available to the warehouse on a *** basis.

 

  13.6.2 Orders are prepared according to WI.

 

  13.6.3 Regarding the handling of cold chain product, all orders received by
the *** (***) order cut off time will be shipped the same day per Customer’s
routing instructions.

 

  13.6.4 For all other product(s) under this Schedule, orders received by ***
will ship the next business day.

 

  13.7 Routing. SCS will make routing decisions consistent with instructions
provided by Customer.

 

  13.8 Rush Order and Emergency Order Management. Orders requiring exception
handling during regular business hours, on a rush order basis, outside of normal
procedures, can be handled. Rush or Emergency orders are subject to additional
Fees.

 

  13.9 Backorders.

 

  13.9.1 Customer will maintain backorders in Customer ERP system and SCS fill
backorders based on Customer direction. On Customer’s direction, SCS will
allocate Product when there is insufficient stock to fill all orders received.

 

  13.10 Returns. SCS will provide the management of returned Product, according
to Customer’s WI. SCS will:

 

  13.10.1 Receive returned Product into segregated area.

 

  13.10.2 Provide visual inspection of incoming returns for quantity
discrepancies or damage.

 

  13.10.3 Transfer of returned Product back to Customer.

 

  13.10.4 Contact Customer to obtain disposition instructions, and if requested
by Customer, arranging the destruction of returned Product with Customers’
standing pre-authorization.

 

  13.10.5 Process customer credits for returned Product.

 

  13.11 Packaging. Should Customer require SCS to purchase packaging supplies,
Customer will identify the components required and packing specifications.
Customer is responsible for validation of packaging specifications. SCS will
bill Customer monthly for all packaging supplies utilized.

 

14. Transition Assistance. In connection with the termination or expiration of
this SOW, SCS will:

 

  14.1 Return Customer’s customer information database to Customer.

 

  14.2 Perform a complete physical inventory of all Customers’ Product. SCS’s
standard physical inventory Fee applies to such physical inventory.

 

  14.3 Package the Product and other materials of Customer and make same
available on the shipping dock for pickup. The outbound transaction Fee applies
on all Products to be removed from the Facility.

 

  14.4 Customer will arrange for pickup and transportation of all such Product
and materials, at Customer’s expense, by the date of such termination or
expiration.

 

  14.5 Provide termination assistance Services at Customers request, at
Customer’s expense.

 

  14.6 SCS will retain records as required by regulatory agencies.

 

Page 4



--------------------------------------------------------------------------------

Confidential & Proprietary

 

15. Full Customer Service for Customer. SCS will provide a full range of
customer service support for Customer for order processing, telephone support
for customer inquiries and other customer service duties as detailed in the Work
Instructions.

 

16. Full Customer Service Hours of Operation. Standard hours of operation are
***, excluding Holidays. Holidays are: Thanksgiving, Day after Thanksgiving,
Christmas Day, New Year’s Eve, New Year’s Day, Memorial Day, 4th of July, Labor
Day. After hours emergency coverage can be provided as a standard service at a
mutually agreed upon rate. With advance notice, special Services can be provided
outside standard hours at an agreed upon rate.

 

17. Customer Information Database. SCS will maintain a name and address database
of all Customers’ customers. Special projects for extraordinary changes to
customer database information, or other request outside the scope of the
standard database maintenance Services, are subject to an assessorial Fee for
the required labor hours.

 

18. Customer Account Establishment. Customer will be responsible for decisions
regarding customer new account set-ups.

 

19. Customer Order Processing. SCS will provide customer order collection by
telephone, mail, fax or electronically, and respond to customer inquiries. SCS
will:

 

  19.1 Forward technical inquiries to Customer or Customer’s designee.

 

  19.2 Provide information to customers on Customers’ policies as per WI.

 

  19.3 As per Customer’s instructions, advise customers on deals, pricing,
optimum order quantities and available discounts (if applicable).

 

  19.4 Provide backorder information and product availability.

 

  19.5 Process return authorization requests per Customer policy and WI.

 

  19.6 Provide standard reporting to Customer.

 

  19.7 Where instructed by Customer, process Customer credits for returned
Products destroyed at customer site.

 

20. Customer Accounts Receivable Management and Collections. Customer will be
responsible for decisions regarding customer credit limits and credit holds.
Customer may specify credit policies instructions in the WI for SCS to follow.

 

  20.1 Customer is responsible for all credit and collection risk arising from
payments by customers for Trade Orders.

 

  20.2 If requested, and a rate mutually agreed on by the Parties, SCS will
prepare credit analysis and customer credit limit management as directed by
Customer’s WI.

 

  20.3 Based on data provided by Customer’s lockbox service, post payment
applications to customers’ accounts.

 

  20.4 SCS will perform the following Services as instructed by Customer’s WI:

 

  20.4.1 Research and process Accounts Receivable adjustments.

 

  20.4.2 Collection calls on past due invoices and deductions.

 

21. Chargeback.

 

  21.1 Manufacturer’s contract terms, will be maintained within Customer’s SAP
system.

 

  21.2 SCS will process customer requests received manually or electronically
for chargeback

 

  21.3 SCS will confirm the amount of the chargeback based on contract terms.

 

  21.4 Confirmed chargeback will be posted to customer’s accounts receivable.

 

  21.5 Chargebacks deductions will be reconciled to Accounts Receivable
chargeback credits and any open balance will be worked as a collectible amount
on the AR.

 

 

Page 5



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT B.1 – FEES (“***”)

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

 

1. Fixed Monthly Fees

 

  1.1 Memphis, TN ***: $***

 

  1.2 Harrisburg, PA ***: $***

 

  1.2.2 Customer Service ***: $***

 

  1.2.3 Accounts Receivable ***: $***

 

  1.2.4 Chargebacks ***: $***

 

2. Variable Fees

 

  2.1 Memphis, TN:

 

  2.1.1 Non Controlled Inbound Pallets: $***

 

  2.1.2 Vault Inbound Pallets: $***

 

  2.1.3 Cage Inbound Pallet: $***

 

  2.1.4 Cold Chain Inbound Pallets: $***

 

  2.1.5 Non Controlled Orders: $***

 

  2.1.6 Vault Orders: $***

 

  2.1.7 Cage Orders: $***

 

  2.1.8 Cold Chain Regular Orders: $***

 

  2.1.9 Cold Chain *** Orders: $***

 

  2.1.10 Non Controlled Lines: $***

 

  2.1.11 Vault Lines: $***

 

  2.1.12 Cage Lines: $***

 

  2.1.13 Cold Chain Regular Lines: $***

 

  2.1.14 Cold Chain *** Lines: $***

 

  2.1.15 Cold Chain *** eaches: $***

 

  2.1.16 Non Controlled Return Receipt: $***

 

  2.1.17 Vault Return Receipt: $***

 

  2.1.18 Cage Return Receipt: $***

 

  2.1.19 Cold Chain Return Receipt: $***

 

  2.1.20 Return Lines Vault: $***

 

  2.1.21 Order Entry Lines Vault: $***

 

  2.1.22 CSOS Order Line: $***

 

  2.2 Harrisburg, PA:

 

  2.2.1 Inbound Pallets: $***

 

  2.2.2 Non Controlled Orders: $***

 

  2.2.3 Non Controlled Lines: $***

 

  2.2.4 Non Controlled Return Receipt: $***

 

  2.3 Cartonization Services:

 

  2.3.1 Cartonization Transaction Fee Handling: $*** per label (applies only to
outbound cartonization labels created)

 

  2.4 Customer Service

 

  2.4.1 Regular Line Processed – Manual and EDI: $***

 

  2.4.2 Return Line Processed: $***

 

  2.4.3 Inbound Calls Received: $***

 

  2.5 Accounts Receivable Rate per Invoice: $***

 

  2.6 Chargebacks Rate per Line: $***

 

Page 6



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  2.7 For the Variable Fees –

 

  2.7.1 Memphis Facility: A quarterly minimum variable fee of ***% of the *** as
per the volumes detailed in Exhibit C.1, and the Fees shown above in this
Section 2 will be assessed. The *** do not include assessorial charges for
transportation, packaging, or communication.

 

  2.7.2 Harrisburg Facility: A quarterly minimum variable fee of ***% of the ***
as per the volumes detailed in Exhibit C.1, and the Fees shown above in this
Section 2 will be assessed. The *** do not include assessorial charges for
transportation, packaging, or communication.

 

  2.8 A square footage surcharge as denoted below per square foot per month will
apply when additional staging or processing floor space (for 15-25oC ambient
space) is required beyond the allocated square footage level stated in Exhibit
C.1.

 

  2.8.1 Memphis Ambient: $***

 

  2.8.2 Memphis Cooler: $***

 

  2.8.3 Memphis Cage: $***

 

  2.8.4 Memphis Vault: $***

 

  2.8.5 Harrisburg Ambient: $***

 

3. Ad-Hoc Labor Rates – Assessorial labor for physical inventory on request,
visual inspection, quarantine, and special projects or additional work or
special handling that is not within the scope of Services.

 

  3.1 Standard Weekdays: $***

Standard Overtime: $***

Material Handling Operator: $***

Saturday: $*** (*** minimum)

Sunday/Holiday: $*** (*** minimum)

Admin/Order to Cash: $***

Operation Manager: $***

Operation Supervisor: $***

 

  3.2 On each ***, all ad hoc labor rates Fees shall be subject to an
adjustment. The adjustment shall be equal to the *** (*** %) ***, as published
by the United States Department of Labor, Bureau of Labor Statistics.

 

4. Assessorial Charges

 

  4.1 Communication expenses to the extent paid by SCS on Customer’s behalf:
Telephone, facsimile: at *** ***%.

 

  4.2 Packaging materials and operational supplies to the extent paid by SCS on
Customer’s behalf: *** ***%.

 

  4.3 Customer add: $*** per ***

 

  4.4 Product add: $*** per ***

 

  4.5 Contract add: $*** per ***

 

  4.6 Travel and related expenses: ***

 

5. Information Systems Development Fees

 

  5.1 Information Technology Labor Rates: $*** per ***

 

6. Billing administration of Services

 

  6.1 SCS will submit documented invoices under a single account number for the
Services provided under this Schedule to Customer’s designated Accounts Payable
location. SCS will reference Customer PO number on each invoices. PO will be
provided by Customer

 

  6.2 SCS billing cycle is to be structured to allow transmission of invoices as
follows:

 

  6.2.1 SCS will invoice *** in advance on a *** basis.

 

  6.2.2 SCS will invoice *** at the end of each ***.

 

Page 7



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT B.2 – FEES (“*** SERVICES”)

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

 

1. Variable Fees

 

  1.1 Memphis, TN:

 

  1.1.1 Vault Inbound Pallets: $***

 

  1.1.2 Vault Outbound Pallet: $***

 

  1.1.3 Order Entry Lines Vault: $***

 

  1.1.4 Vault Storage per Pallet: $***

 

  1.1.5 Storage rate will only apply ***.

 

  1.1.6 File Master updates per record: $***

 

  1.2 For the Variable Fees –

 

  1.2.1 Memphis Facility: A quarterly minimum variable fee of ***% of the ***
per the volumes detailed in Exhibit C.2, and the Fees shown above in this
Section 2 will be assessed. The *** do not include assessorial charges for
transportation, packaging, or communication.

 

2. Ad-hoc Labor Fees – Assessorial labor for physical inventory on request,
visual inspection, quarantine, and special projects or additional work or
special handling that is not within the scope of Services.

 

  2.1 Standard Weekdays: $***

 

  2.2 Standard Overtime: $***

 

  2.3 Material Handling Operator: $***

 

  2.4 Saturday: $*** (*** minimum)

 

  2.5 Sunday/Holiday: $*** (*** minimum)

 

  2.6 Admin/Order to Cash: $***

 

  2.7 Operation Manager: $***

 

  2.8 Operation Supervisor: $***

 

  2.9 On each ***, all ad hoc labor rates shall be subject to an adjustment. The
adjustment shall be equal to ***, as published by the United States Department
of Labor, Bureau of Labor Statistics.

 

3. Assessorial Charges

 

  3.1 Communication expenses to the extent paid by SCS on Customer’s behalf:
Telephone, facsimile: at ***%.

 

  3.2 Packaging materials and operational supplies to the extent paid by SCS on
Customer’s behalf: ***%.

 

  3.3 Customer add: $*** per ***

 

  3.4 Product add: $*** per ***

 

  3.5 Contract add: $*** per ***

 

  3.6 Travel and related expenses: ***

 

4. Information Systems Labor Fees

 

  4.1 Information Systems Labor Rate: $***

 

Page 8



--------------------------------------------------------------------------------

Confidential & Proprietary

 

5. Billing administration of Services

 

  5.1 SCS will submit documented invoices under a single account number for the
Services provided under this Schedule to Customer’s designated Accounts Payable
location. SCS will reference Customer PO number on each invoice. PO will be
provided by Customer

 

  5.2 SCS billing cycle is to be structured to allow transmission of invoices as
follows:

 

  5.2.1 SCS will invoice *** in advance on a *** basis.

 

  5.2.2 SCS will invoice *** at the end of each ***.

 

Page 9



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT C.1 – OPERATING PARAMETERS (“***”)

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

Based on the data supplied by Customer, SCS anticipates the following Operating
Parameters for the initial term of the Schedule. Operating parameters will be
periodically reviewed, and subject to the Changes in Operating Parameters or
Conditions Section of the MSA.

 

1. Facilities:

 

  1.1 A *** dedicated warehouse square footage operation will reside in the
Memphis, TN facility. Space requirements exceeding this square footage shall be
subject to additional Fees as listed in Exhibit B.1.

 

  1.2 A *** dedicated warehouse square footage operation will reside in the
Harrisburg, PA facility. Space requirements exceeding this square footage shall
be subject to additional Fees as listed in Exhibit B.1.

 

  1.3 Security will be provided 24 hours per day. All facilities are card access
and maintain a closed circuit surveillance system.

 

  1.4 Facilities will be ambient controlled at 15 - 25°C, cooler will be
maintained at 2-8°C.

 

  1.5 Cooler and Controlled product storage will be provided in the Memphis, TN
location:

 

  1.5.1 Cooler product storage – ***.

 

  1.5.2 DEA Vault for CII product storage – ***.

 

  1.5.3 DEA Cage for CIII to CV product storage – ***.

 

  1.6 SCS, in the spirit of joint cooperation. may from time-to-time, deploy the
use of under-utilized assets, which assets have been in whole, or in part,
allocated to this business model. SCS shall notify Customer of such request in
advance, and shall compensate Customer for same, at Fees to be mutually agreed
upon.

 

  1.7 SCS will provide and maintain ownership of all material handling,
warehouse, storage, and information systems equipment as required to conduct
warehousing operations for Customer.

 

  1.8 SCS will provide all necessary I.T. equipment to support the project.

 

2. Service Requirements Hours:

 

  2.1 *** per ***, *** weeks per year, excluding weekends.

 

  2.2 The hours of operation are 8AM – 5PM local warehouse time.

 

3. Inbound

 

  3.1 Inbound volume planned as follows

 

Inbound

 

UOM

 

Non Controlled

 

CII

 

CIII-V

 

Cooler

Average Monthly   Receipts   ***   ***   ***   *** Average Monthly   Lines   ***
  ***   ***   *** Average Monthly   Pallets   ***   ***   ***   *** Annual  
Receipts   ***   ***   ***   *** Annual   Lines   ***   ***   ***   *** Annual  
Pallets   ***   ***   ***   ***

 

  3.2 The unit of measure for the inbound product is a pallet.

 

  3.3 Palletized Product Inbound Shipments: ***% of receipts

 

  3.3.1 ***% single SKU single Lot cartons

 

  3.3.2 Pallets dimensions are assumed to be 48”x40”x52”.

 

  3.4 100% of inbound product has a barcode.

 

  3.5 Upon receipt, the SKU and carton quantity will be captured. All can be
captured from barcodes on the outer carton.

 

  3.6 Inbound inspection consists of a count and visual check for damage.

 

Page 10



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  3.7 Damaged or not suitable product will be clearly marked and stored in a
segregated area.

 

  3.8 ***% Expected volume growth over the life of the contract.

 

  3.9 Serial number tracking is not required for inbound goods.

 

4. Inventory and Storage

 

  4.1 There is an average of *** pallet.

 

  4.2 There is an average of *** pallet.

 

  4.3 Peak to average ratio is assumed to be ***.

 

  4.4 Average inventory turns per year are ***:

 

  4.4.1 Controlled products have an average of *** turns per year.

 

  4.4.2 Non-Controlled products have an average of *** turns per year.

 

  4.5 Storage has been designed to include the following for year five (5):

 

Storage Media (Pallets)

 

Total

 

Memphis

 

Harrisburg

Ambient   ***   ***   *** DEA Vault   ***   ***   DEA Cage   ***   ***   Total  
***   ***   ***

 

  4.6 Pallet storage quantities stated above include the packaging materials
pallet storage requirements.

 

  4.7 Pallets cannot be double stacked on the floor.

 

  4.8 Standard SCS cycle counting is included. Cycle counting will be performed
based on Customers direction as outline in the work instructions.

 

  4.9 Should Customer require a physical inventory, this service will be
performed at ad-hoc staffing Fees.

 

  4.10 Customer will be responsible for managing the reorder points and direct
replenishment of merchandise.

 

  4.11 SCS will determine all storage and picking locations and configurations.

 

  4.12 *** growth is anticipated.

 

5. Order Profile

 

  5.1 The following details the Outbound Order Volume and Profile:

 

Outbound

 

UOM

 

Non Controlled

 

CII

 

CIII-V

 

Cooler

Average Daily   Orders   ***   ***   ***   *** Average Daily   Lines   ***   ***
  ***   *** Average Monthly   Orders   ***   ***   ***   *** Average Monthly  
Lines   ***   ***   ***   *** Annual   Orders   ***   ***   ***   *** Annual  
Lines   ***   ***   ***   ***

 

  5.2 Order ambient non-controlled volume split is planned as follows:

 

  5.2.1 Memphis, TN: ***%

 

  5.2.2 Harrisburg, PA: ***%

 

  5.3 Pick mode breakdown is assumed as follows:

 

  5.3.1 Pallet pick orders constitute ***% of the unit volume.

 

  5.3.2 Carton pick orders constitute ***% of the unit volume.

 

  5.3.3 Unit pick orders constitute ***% of the unit volume.

 

Page 11



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  5.4 Orders are planned to have the following pick profile by type:

     Ambient non controlled order lines have an average of *** units per line.

 

  5.4.1 CII order lines have an average of *** units per line.

 

  5.4.2 CIII-V order lines have an average of *** units per line.

 

  5.4.3 Cooler lines have an average of *** units per line.

 

  5.5 *** Volumes

 

  5.5.1 Total annual orders assume at *** orders and *** direct orders

 

  5.5.2 Each *** order consists of *** lines and *** units.

 

  5.5.3 Each direct order consists of *** lines and *** units.

 

  5.5.4 The unit of measure for the outbound product is a unit (“each”).

 

  5.6 Pricing assumes no seasonality and spikes in volume. If high seasonality
is experience, it will have an impact on cost that will be billed back to the
customer.

 

  5.7 ***% of product requires over-packing before shipment.

 

  5.8 Outbound packaging consists of a corrugated carton, dunnage, a packing
list, and a shipping label. Cold storage packaging includes shipping carton,
inner cooler, frozen gel packs and shipping labels. Packing supplies are not
included in the pricing.

 

  5.9 Destruction orders will be scheduled in advance by Customer and entered
manually by warehouse staff.

 

  5.10 First Expire, First-Out (FEFO) picking as outlined in Customer Work
Instructions

 

6. Shipping Profile

 

  6.1 Product is shipped UPS Parcel and LTL

 

  6.2 Parcel shipments represent ***% of orders and ***% of unit volume.

 

  6.3 LTL shipments represent ***% of orders and ***% of unit volume.

 

  6.4 International Order processing is not included. ***% of orders are
domestic shipments.

 

  6.5 All ambient parcel orders received by *** Local Warehouse Time (LWT) will
be shipped the following day. All cooler parcel orders received by *** LWT will
be shipped the same day.

 

  6.6 All LTL orders received by *** LWT will be shipped the following day.

 

  6.7 Any orders requiring expedited or alternate service levels will have full
shipping/routing instruction included in the download instructions. Additional
fees may apply to expedited orders.

 

7. Returns

 

  7.1 The following details the returns volume and profile:

 

Returns

 

UOM

 

Non Controlled

 

CII

 

CIII-V

Average Daily   Returns   ***   ***   *** Average Daily   Lines   ***   ***  
*** Average Daily   Units   ***   ***   *** Average Monthly   Returns   ***  
***   *** Average Monthly   Lines   ***   ***   *** Average Monthly   Units  
***   ***   *** Annual   Returns   ***   ***   *** Annual   Lines   ***   ***  
*** Annual   Units   ***   ***   ***

 

  7.2 ***% returns are received via parcel.

 

  7.3 Customer will provide all Return Merchandise Authorizations prior to
receipt of goods in the warehouse.

 

  7.4 Inspection of inbound returns does not require any additional training or
special equipment to process.

 

Page 12



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  7.5 Returned product will be received into a “segregated area” and not used to
fill orders. Customer will periodically request this product to be shipped for
destruction.

 

  7.6 Any processing required after the return has been received, inspected, and
put-away will be subject to ad-hoc labor Fees.

 

8 Customer Service

 

  8.1 SCS will provide the following customer service activities:

 

  8.1.1 ***

 

  8.1.2 ***

 

  8.1.3 ***

 

  8.1.4 ***

 

  8.1.5 ***

 

  8.2 Customer Service hours of operation are Monday – Thursday 8:00 AM – 8:00
PM and Friday 8:00AM to 6:00PM Eastern Standard Time (EST). Additional hours due
to holiday or other reasons must be communicated in advance to ensure coverage.

 

  8.3 Daily order cut-off time will be ***. Orders received after *** will be
processed during the next business day. *** for cold chain

 

  8.4 All procedures will be documented using SCS standard work instruction
format and approved by Customer.

 

  8.5 There will be *** SKUs maintained in the OMS Product Master.

 

  8.6 SCS will provide Customer a file format for new products for the purpose
of manually loading to the OMS Product Master.

 

  8.7 SCS will not manage ***

 

  8.8 SCS and Customer will ensure that there is only one ship-to account for
each ship-to location.

 

  8.9 SCS will load any additional ship-to/bill-to/parent records manually in
the OMS Customer Master. Ad hoc rates may apply.

 

  8.10 SCS will operate based on the following order arrival criteria:

 

  8.10.1 EDI – ***%

 

  8.10.2 Phone/Fax/Email – ***%

 

  8.11 Credit card processing is not included in the pricing.

 

  8.12 SCS will perform licensure verification for all orders.

 

  8.13 Phone volume information for Order Entry and Inquiry:

 

       

Year 1

       Calls per Day   ***     Calls per Month   ***     Calls per Year   ***  

 

  8.14 Average call duration is *** minutes per call.

 

  8.15 SCS is not responsible to answer any medical inquiries. Customer will
provide a medical inquiry telephone number so that customer service may perform
a trunk to trunk transfer. Process will be documented in the Customer specific
work instructions.

 

  8.16 Patient Assistance Program is not in scope.

 

  8.17 Pricing will be maintained in Customer’s SAP system.

 

  8.18 System will price the order based upon pricing information in SAP.

 

  8.19 Customer will pay for postage for any correspondence. Costs will be
billed ***.

 

Page 13



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  8.20 Sample distribution is not in scope.

 

  8.21 No charge order procedure will be documented in Customer specific work
instructions.

 

  8.22 SCS is not required to process International shipments. Procedures for
shipments to Puerto Rico will be documented in Customer specific work
instructions.

 

  8.23 Rush orders will be processed based on only Customer’s authorization.

 

  8.24 SCS assumes that drop shipments will be processed in accordance to the
Customer work instructions.

 

  8.25 Daily pro-active proof of delivery is not in scope. During month-end
close, pro-active proof of delivery will be defined in Customer’s work
instructions.

 

  8.26 All orders have pre-paid freight unless otherwise specified on the
approved Customer specific work instructions.

 

  8.27 All backorders are maintained in the Customer SAP system. Backorders will
be released based on direction from Customer.

 

  8.28 Returns will be managed by SCS using the Customer return policy which
will include damaged return and restocking fee rules.

 

  8.29 Returns will be received in the lowest unit of measure.

 

  8.30 SCS will file freight claims on Customer’s behalf with the established
vendors and report weekly to Customer.

 

  8.31 Call tags will be issued by SCS for all returns due to shipping error.

 

  8.32 SCS will enter all errors in the Customer Issue Log (CIL). The CIL report
will be distributed to Customer based upon an agreed upon frequency.

 

  8.33 SCS will track and report standard KPI metrics to Customer on a monthly
basis. Customer Service KPIs are:

 

  8.33.1 Abandoned call percentage

 

  8.33.2 Speed of answer (***)

 

  8.33.3 Order entry accuracy

 

9 Accounts Receivable

 

  9.1 SCS will provide the following accounts receivable activities:

 

  9.1.1 ***

 

  9.1.2 ***

 

  9.2 Any variations to the SCS Standard AR Operating Procedures will be agreed
upon and determined if it impacts the headcount assigned for the account.

 

  9.3 SCS will use Customer’s SAP system for accounts receivable.

 

  9.4 Accounts Receivable invoice monthly volume is ***.

 

  9.5 Invoices for Customers that do not receive it electronically are printed
and mailed by SCS AR staff off Customer’s SAP system.

 

  9.6 Accounts receivable core hours of operation are Monday – Friday 8:00 AM –
5:00 PM EST.

 

  9.7 Customers will remit to the appropriate lockbox based on the product.

 

  9.8 SCS will have access to Customer’s Lock Boxes via the web.

 

  9.9 SCS will operate based on ***% of the posting of cash occurs
electronically.

 

  9.10 SCS assumes that Customer’s products are not taxable.

 

  9.11 SCS assumes a silent *** grace period for receipt of customer payment.

 

  9.12 No collection activity on unearned discounts. Unearned discounts will be
automatically written off. Any pursuance of said discount is the responsibility
of Customer.

 

  9.13 All credits will be mailed to the customer. Exception would be if
deduction has already been taken on the AR.

 

Page 14



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  9.14 Refunds will be processed according to the AR Standard Operating
Procedures.

 

  9.15 SCS will not issue checks to customers.

 

  9.16 SCS assumes that there will be no receivables transferred to SCS.

 

  9.17 SCS can submit for credit/debit without prior approval from Customer as
long as all backup proves the credit/debit should be issued as agreed upon in
the work instructions.

 

  9.18 SCS AR staff will submit credit requests to SCS CS staff with a reason
code attached.

 

  9.19 SCS AR Management write off authority will be defined in Customer
specific work instructions.

 

10 Chargebacks

 

  10.1 SCS will provide the following Chargeback (CB) activities:

 

  10.1.1 Validation of Chargebacks/Error Processing

 

  10.1.2 Working any CB discrepancies on the AR

 

  10.2 SCS will operate as agreed upon in the work instructions. SCS will
operate Customer in the Customer’s SAP system.

 

  10.3 Chargeback hours of operation are Monday-Friday, 8:00AM – 5:00PM EST.

 

  10.4 Chargeback Line monthly volume is ***.

 

  10.5 ***% Chargeback lines will arrive via EDI.

 

  10.6 Rebates, such as Government/Medicaid, will not be handled by SCS.

 

  10.7 SCS will utilize the DEA/HIN or submitted ID for indirect customer base
for SAP.

 

  10.8 SCS is to notify wholesalers of any variance/reconciliation with debit
memo manual.

 

  10.9 No partial Chargeback will be released until the entire Chargeback is
reviewed and reconciled.

 

11 IT Assumptions

 

  11.1 SCS will use a Warehouse Management System (WMS) to manage receiving,
storage, picking, packing, shipping, and inventory. All order processing,
invoicing, Chargeback and account receivable will be perform in Customer’s ***

 

  11.2 The WMS may accommodate from one up to *** warehouses for Customers. If
more than *** locations are desired appropriate implementation costs will be
incurred.

 

  11.3 SCS will use the current Customer ID.

 

  11.4 New customer or SKU’s will be added according to the current Work
Instructions.

 

  11.5 Inventory rotation strategy is First Expire, First Out (FEFO) or as
defined in Customer work instructions

 

  11.6 Lot tracking is required.

 

  11.7 The SCS WMS is the inventory system of record.

 

  11.8 Customer will provide a manual (fax, email or paper) Advanced Ship
Notification (ASNs) for all orders shipped to the warehouse prior to receipt of
goods and will include SKU level detail.

 

  11.9 In the future, an electronic ASN is required for inbound receipt of
e-Pedigree SKU’s.

 

  11.10 Integration with Customer’s host system is in place using the EDI AS2
Connection

Customer to SCS

Sales Order

SCS to Customer

Receiving Advice

Warehouse Shipping Confirmation

Warehouse Inventory Adjustment

 

Page 15



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  11.11 Customer will provide *** notice should Customer or Customer third party
vendors make changes to any part of the host system or related supporting
systems that impacts the SCS integration. Customer will provide a detailed test
script / plan and SCS may request additional testing. Additional costs will
apply.

 

  11.12 SCS is not responsible for service failures related to Customer or
Customer’s third party vendor system upgrades, changes or enhancements.

 

  11.13 Data will be exchanged with Customer’s via AS2 connection .

 

  11.14 Nominal User Acceptance Testing is included to test integration for new
warehouses.

 

  11.15 Additional trading partner integration (if required) will be handled on
a per request basis.

 

  11.16 Electronic interfaces with Customer’s trading partners / customers will
utilize a Value Added Network (VAN).

 

  11.17 Customer is responsible for their VAN charges.

 

  11.18 All orders will be received electronically from Customer’s host system.

 

  11.19 CII orders must have the DEA 222 form mailed to the SCS distribution
center for manual order entry and processing or Customer can transmit CII orders
electronically. Trading partner CII order processing / Controlled Substance
Ordering System (CSOS) is included in this agreement. Additional trading partner
set-up will be performed at no additional charge for CSOS. However SCS Ad-hoc IT
rates will apply for any new customer EDI 850 set up activity.

 

  11.20 Standard order validation rules apply. Orders that do not pass
validation criteria will go on hold until resolved.

 

  11.21 Backorder handling will follow current Work Instruction.

 

  11.22 Lot number allocation is determined by the WMS.

 

  11.23 Order cancellations are handled manually.

 

  11.24 Customer will pass the SCS carrier code in each order. The WMS does not
determine the carrier.

 

  11.25 Customer will determine fulfilling warehouse for customer orders or a
default warehouse can be established in the ship to record in the customer
master.

 

  11.26 SCS will migrate Customer to a laser pick pack.

 

  11.27 The WMS interfaces with UPS Worldship and auto-populates the ship-to
customer name, address and SCS service level to the shipping station. Any
non-UPS carrier tracking numbers (including Bill of Ladings for TL/LTL carriers)
will be manually entered by operations. Customer is responsible to install any
non-SCS shipping stations.

 

  11.28 A standard shipping label is included.

 

  11.29 Standard reports are included. Reports are generated by SCS and placed
on a secured website for Customer retrieval.

 

  11.30 SCS is filed as a Central Reporter with the DEA and will submit monthly
or quarterly state and quarterly DEA ARCOS reporting of inventory transactions
by warehouse to the appropriate agencies.

 

  11.31 Standard return functionality is included.

 

  11.32 IT hardware such as workstations, printers, scanners, etc. is included.

 

  11.33 Any changes or customization to any SCS reports, documents (invoice,
pack list, etc), labels, integration specifications and system will incur
additional costs. Prior to any necessary customization, modification, or
enhancement, Customer will submit in writing both the business reason for the
change and the functional design via SCS IT Change Control process.

 

12 SCS IT Change Control

 

  12.1

Any modification to SCS systems or interfaces will be managed through a SCS
Change Request. Customer must submit change requests to SCS according to SCS’
applicable IT change control procedure. Each change request should contain the
business need and the desired date of implementation. SCS response may include:
alternatives to the requested change; an estimate for completion and costs;
additional requests for more detail; or a decision to not provide the change.
SCS and Customer will make reasonable efforts to resolve any issues with the
request. Should

 

Page 16



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  SCS agree to implement the change request additional charges could apply. The
exact completion date and time will be negotiated between the Parties. Any
charges for SCS IT system changes will be billed in accordance with the
Information Technology Labor rate listed in Exhibit B.1 Fees.

 

Page 17



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT C.2 – OPERATING PARAMETERS FOR *** SERVICES

TO SERVICE SCHEDULE NO.1 – WAREHOUSE DISTRIBUTION SERVICES

Based on the data supplied by Customer, SCS anticipates the following Operating
Parameters for the initial term of the Schedule. Operating parameters will be
periodically reviewed, and subject to the Changes in Operating Parameters or
Conditions Section of the MSA.

 

1. Facilities:

 

  1.1 Customer will require *** pallet positions in the Memphis DEA Vault to
store their *** products ***. It is expected that current allocated vault space
for Customer is sufficient to cover this requirement. In the event storage needs
go beyond Customer’s allocated space, the storage rate per Exhibit B.2 – Fees
will apply.

 

  1.2 Security will be provided 24 hours per day. All facilities are card access
and maintain a closed circuit surveillance system.

 

  1.3 Vault space will be ambient controlled at 15 - 25°C.

 

  1.4 SCS will provide and maintain ownership of all material handling,
warehouse, storage, and information systems equipment as required to conduct
warehousing operations for Customer.

 

  1.5 SCS will provide all necessary I.T. equipment to support the project.

 

2. Service Requirements Hours:

 

  2.1 *** per ***, *** weeks per year, excluding weekends.

 

  2.2 The hours of operation are 8AM – 5PM local warehouse time.

 

3. Inbound

 

  3.1 Inbound volume planned as follows:

 

       

UOM

 

Year 1

      Average Monthly   TLs   ***     Average Monthly   Lines   ***     Average
Monthly   Pallets   ***     Annual   TLs   ***     Annual   Lines   ***    
Annual   Pallets   ***  

 

  3.2 The unit of measure for the inbound product is a pallet.

 

  3.3 Palletized Product Inbound Shipments: ***% of receipts

 

  3.3.1 Average 15 inbound shipments per month. An inbound shipment is
equivalent to 1 full truck load.

 

  3.3.2 Average of 20 pallets per inbound shipment.

 

  3.3.3 ***% single SKU single Lot pallets.

 

  3.3.4 Average *** per inbound shipment.

 

  3.3.5 Average *** per line.

 

  3.3.6 Pallets dimensions are assumed to be 48”x40”x52”.

 

  3.4 SCS will always handle the product at the pallet level. Pallets will not
be broken down and product will not be handled at the carton level.

 

Page 18



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  3.5 Standard material handling equipment (forklifts, reach trucks, etc) can be
used to handle the product. No specialized equipment is required.

 

  3.6 100% of inbound product has a barcode.

 

  3.7 Upon receipt, the SKU and carton quantity will be captured. All can be
captured from barcodes on the outer carton.

 

  3.8 Inbound inspection consists of a count and visual check for damage.

 

  3.9 Damaged or not suitable product will be clearly marked and stored in a
segregated area.

 

  3.10 SCS will be provided with advance notice of inbound shipments via fax or
email.

 

  3.11 All products arrive in a released state.

 

4. Inventory and Storage

 

  4.1 There will be approximately *** in storage.

 

  4.1.1 Endo – ***

 

  4.1.2 *** – ***

 

  4.2 Total on-hand inventory planned at *** pallets.

 

  4.3 Average product dimensions are:

 

       

Length

 

Width

 

Height

      Pallets   40 in   48 in   52 in  

 

  4.4 Storage has been designed to include the following:

 

   

Storage Media – UOM

 

DEA Vault

      Selective Rack – Storage Pallets   ***  

 

  4.5 Storage requirements stated above do not include packaging materials. If
storage of packaging materials is required, the storage rate per pallet will
apply.

 

  4.6 Pallets cannot be double stacked on the floor.

 

  4.7 Should Customer require a physical inventory, this service will be
performed at ad-hoc staffing Fees.

 

  4.8 Customer will be responsible for managing the reorder points and direct
replenishment of merchandise.

 

  4.9 SCS will determine all storage and picking locations and configurations.

 

  4.10 *** growth is anticipated.

 

5. Order Profile

 

  5.1 The following details the Outbound Volume:

 

    

UOM

  

Year 1

Average Monthly    Shipments    *** Average Monthly    Lines    *** Average
Monthly    Pallets    *** Annual    Shipments    *** Annual    Lines    ***
Annual    Pallets    ***

 

  5.2 A shipment is defined as ***.

 

  5.3 The average shipment has *** and ***.

 

  5.4 Pick mode breakdown is assumed at ***% full pallets.

 

  5.5 The unit of measure for the outbound product is a pallet.

 

Page 19



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  5.6 Pricing assumes no seasonality and spikes in volume. If high seasonality
is experience, it will have an impact on cost that will be billed back to the
customer.

 

  5.7 First Expire, First-Out (FEFO) picking.

 

6. Shipping Profile

 

  6.1 ***% of product is shipped TL.

 

  6.2 International Order processing is not included. ***% of orders are
domestic shipments.

 

  6.3 ***% of orders are shipped to one Customer location.

 

  6.4 Order turnaround time is 72 hours for TL orders. All TL orders received by
the agreed upon cutoff time will be shipped the within the following 3 business
days.

 

  6.5 Any orders requiring expedited or alternate service levels will have full
shipping/routing instruction included in the download instructions. Additional
fees may apply to expedited orders.

 

  6.6 Additional activities required to meet Pharma requirements or state
Pedigree regulations will be invoiced as an Accessorial Fee at ad hoc labor
rates These activities include, but are not limited to, creating outbound ASNs,
special package labeling, and manual data entry.

 

7. Customer Service Support

 

  7.1 UPS will provide the following customer service activity: Order Processing

 

  7.2 UPS will operate Customer in the Order Management System (OMS), under the
current Customer ID.

 

  7.3 There will be *** (***) *** SKUs added in the OMS Product Master.

 

  7.4 UPS will not manage ***.

 

  7.5 UPS will load manually the new products into the OMS Product Master.

 

  7.6 UPS will load manually one (1) ship-to location into the OMS Customer
Master.

 

  7.7 Orders must have the DEA 222 form mailed to the UPS distribution center
for manual order entry and processing.

 

  7.8 All orders will be considered a warehouse transfer from UPS facility to
the Customer facility.

 

  7.9 Pro-active proof of delivery is not in scope.

 

8. IT Assumptions

 

  8.1 SCS will use the current Customer ID to manage this *** operation for
Customer.

 

  8.2 New customer or SKU’s will be added according to the current Work
Instructions.

 

  8.3 The SCS WMS is the inventory system of record.

 

9. SCS IT Change Control

 

  9.1 Any modification to SCS systems or interfaces will be managed through a
SCS Change Request. Customer must submit change requests to SCS according to
SCS’ applicable IT change control procedure. Each change request should contain
the business need and the desired date of implementation. SCS response may
include: alternatives to the requested change; an estimate for completion and
costs; additional requests for more detail; or a decision to not provide the
change. SCS and Customer will make reasonable efforts to resolve any issues with
the request. Should SCS agree to implement the change request additional charges
could apply. The exact completion date and time will be negotiated between the
Parties. Any charges for SCS IT system changes will be billed in accordance with
the Information Technology Labor rate listed in Exhibit B.1 Fees.

 

Page 20



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT D.1 – EARLY TERMINATION COSTS

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

In accordance with section 2.2 of Service Schedule No. 1, the Customer is
required to pay the following Early Termination Costs:

Memphis, TN

 

Month 1

   $ * **      Month 21       $ * **      Month 41       $ * ** 

Month 2

   $ * **      Month 22       $ * **      Month 42       $ * ** 

Month 3

   $ * **      Month 23       $ * **      Month 43       $ * ** 

Month 4

   $ * **      Month 24       $ * **      Month 44       $ * ** 

Month 5

   $ * **      Month 25       $ * **      Month 45       $ * ** 

Month 6

   $ * **      Month 26       $ * **      Month 46       $ * ** 

Month 7

   $ * **      Month 27       $ * **      Month 47       $ * ** 

Month 8

   $ * **      Month 28       $ * **      Month 48       $ * ** 

Month 9

   $ * **      Month 29       $ * **      Month 49       $ * ** 

Month 10

   $ * **      Month 30       $ * **      Month 50       $ * ** 

Month 11

   $ * **      Month 31       $ * **      Month 51       $ * ** 

Month 12

   $ * **      Month 32       $ * **      Month 52       $ * ** 

Month 13

   $ * **      Month 33       $ * **      Month 53       $ * ** 

Month 14

   $ * **      Month 34       $ * **      Month 54       $ * ** 

Month 15

   $ * **      Month 35       $ * **      Month 55       $ * ** 

Month 16

   $ * **      Month 36       $ * **      Month 56       $ * ** 

Month 17

   $ * **      Month 37       $ * **      Month 57       $ * ** 

Month 18

   $ * **      Month 38       $ * **      Month 58       $ * ** 

Month 19

   $ * **      Month 39       $ * **      Month 59       $ * ** 

Month 20

   $ * **      Month 40       $ * **      Month 60       $ * ** 

Harrisburg, PA

 

Month 1

   $ * **      Month 21       $ * **      Month 41       $ * ** 

Month 2

   $ * **      Month 22       $ * **      Month 42       $ * ** 

Month 3

   $ * **      Month 23       $ * **      Month 43       $ * ** 

Month 4

   $ * **      Month 24       $ * **      Month 44       $ * ** 

Month 5

   $ * **      Month 25       $ * **      Month 45       $ * ** 

Month 6

   $ * **      Month 26       $ * **      Month 46       $ * ** 

Month 7

   $ * **      Month 27       $ * **      Month 47       $ * ** 

Month 8

   $ * **      Month 28       $ * **      Month 48       $ * ** 

Month 9

   $ * **      Month 29       $ * **      Month 49       $ * ** 

Month 10

   $ * **      Month 30       $ * **      Month 50       $ * ** 

Month 11

   $ * **      Month 31       $ * **      Month 51       $ * ** 

Month 12

   $ * **      Month 32       $ * **      Month 52       $ * ** 

Month 13

   $ * **      Month 33       $ * **      Month 53       $ * ** 

Month 14

   $ * **      Month 34       $ * **      Month 54       $ * ** 

Month 15

   $ * **      Month 35       $ * **      Month 55       $ * ** 

Month 16

   $ * **      Month 36       $ * **      Month 56       $ * ** 

Month 17

   $ * **      Month 37       $ * **      Month 57       $ * ** 

Month 18

   $ * **      Month 38       $ * **      Month 58       $ * ** 

Month 19

   $ * **      Month 39       $ * **      Month 59       $ * ** 

Month 20

   $ * **      Month 40       $ * **      Month 60       $ * ** 

 

Page 21



--------------------------------------------------------------------------------

Confidential & Proprietary

 

Customer Service

 

Month 1

   $ * **      Month 21       $ * **      Month 41       $ * ** 

Month 2

   $ * **      Month 22       $ * **      Month 42       $ * ** 

Month 3

   $ * **      Month 23       $ * **      Month 43       $ * ** 

Month 4

   $ * **      Month 24       $ * **      Month 44       $ * ** 

Month 5

   $ * **      Month 25       $ * **      Month 45       $ * ** 

Month 6

   $ * **      Month 26       $ * **      Month 46       $ * ** 

Month 7

   $ * **      Month 27       $ * **      Month 47       $ * ** 

Month 8

   $ * **      Month 28       $ * **      Month 48       $ * ** 

Month 9

   $ * **      Month 29       $ * **      Month 49       $ * ** 

Month 10

   $ * **      Month 30       $ * **      Month 50       $ * ** 

Month 11

   $ * **      Month 31       $ * **      Month 51       $ * ** 

Month 12

   $ * **      Month 32       $ * **      Month 52       $ * ** 

Month 13

   $ * **      Month 33       $ * **      Month 53       $ * ** 

Month 14

   $ * **      Month 34       $ * **      Month 54       $ * ** 

Month 15

   $ * **      Month 35       $ * **      Month 55       $ * ** 

Month 16

   $ * **      Month 36       $ * **      Month 56       $ * ** 

Month 17

   $ * **      Month 37       $ * **      Month 57       $ * ** 

Month 18

   $ * **      Month 38       $ * **      Month 58       $ * ** 

Month 19

   $ * **      Month 39       $ * **      Month 59       $ * ** 

Month 20

   $ * **      Month 40       $ * **      Month 60       $ * ** 

Financial Services

 

Month 1

   $ * **      Month 21       $ * **      Month 41       $ * ** 

Month 2

   $ * **      Month 22       $ * **      Month 42       $ * ** 

Month 3

   $ * **      Month 23       $ * **      Month 43       $ * ** 

Month 4

   $ * **      Month 24       $ * **      Month 44       $ * ** 

Month 5

   $ * **      Month 25       $ * **      Month 45       $ * ** 

Month 6

   $ * **      Month 26       $ * **      Month 46       $ * ** 

Month 7

   $ * **      Month 27       $ * **      Month 47       $ * ** 

Month 8

   $ * **      Month 28       $ * **      Month 48       $ * ** 

Month 9

   $ * **      Month 29       $ * **      Month 49       $ * ** 

Month 10

   $ * **      Month 30       $ * **      Month 50       $ * ** 

Month 11

   $ * **      Month 31       $ * **      Month 51       $ * ** 

Month 12

   $ * **      Month 32       $ * **      Month 52       $ * ** 

Month 13

   $ * **      Month 33       $ * **      Month 53       $ * ** 

Month 14

   $ * **      Month 34       $ * **      Month 54       $ * ** 

Month 15

   $ * **      Month 35       $ * **      Month 55       $ * ** 

Month 16

   $ * **      Month 36       $ * **      Month 56       $ * ** 

Month 17

   $ * **      Month 37       $ * **      Month 57       $ * ** 

Month 18

   $ * **      Month 38       $ * **      Month 58       $ * ** 

Month 19

   $ * **      Month 39       $ * **      Month 59       $ * ** 

Month 20

   $ * **      Month 40       $ * **      Month 60       $ * ** 

 

Page 22



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT E.1 – PRODUCTS (“***”)

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

 

1. Products

Products to be stored and handled pursuant to this Schedule are as follows:

***

 

Page 23



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT E.2 – PRODUCTS (“***”)

TO SERVICE SCHEDULE NO. 1 – WAREHOUSE DISTRIBUTION SERVICES

 

2. Products

Products to be stored and handled pursuant to this Schedule are as follows:

***

 

Page 24